In an action to recover on a promissory note, the defendants Gilbert Spector and Myra Spector appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), dated March 18, 2002, as, upon granting their motion, in effect, for leave to renew, adhered to a prior determination in an order dated May 30, 2000, which granted the plaintiff’s motion for summary judgment on a guarantee they executed.
Ordered that the order is affirmed insofar as appealed from, with costs.
To the extent that the defendants raise the claim that they were entitled to notice with respect to the release of the subject collateral securing the guarantee obligation, this issue was previously decided against them on a prior appeal (see Wendy v Spector, 287 AD2d 558 [2001]) and reconsideration of this issue is barred by the doctrine of law of the case (see MJD Constr. v Woodstock Lawn & Home Maintenance, 299 AD2d 459 [2002]; *404Ometz Realty Corp. v Vanette Auto Supplies, 262 AD2d 539 [1999]).
The defendants’ remaining contentions either are unpreserved for appellate review, not properly before this Court, or without merit. Florio, J.P., H. Miller, Adams and Mastro, JJ., concur.